PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/506,480
Filing Date: 24 Feb 2017
Appellant(s): Aerojet Rocketdyne, Inc.



__________________
Timothy J. Murphy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 July 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 9 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Leasure (U.S. Patent No. 3,555,816), hereinafter Leasure, in view of Horst (U.S. Patent No. 4,581,998), hereinafter Horst, Barbero (U.S. Patent No. 3,529,551), hereinafter Barbero, and NASA (Non-Patent Literature – Solid Propellant Grain Design and Internal Ballistics), hereinafter NASA.

Regarding Independent Claim 1 and Claims 26-28, Leasure teaches a rocket motor (Figure 1) comprising: 
a nozzle (4); and 
a solid propellant section (8,14) in communication with the nozzle (Figure 1 – the propellant section, 8, is in the casing, 2, which is connected to the nozzle, 4, and therefore the gases produced from the propellant section will flow through the nozzle and is in communication with the nozzle), the solid propellant section including a first energetic grain layer (Figures 1 and 2, B – the layer, B, in the forward section, 14, is the first energetic grain layer) having a top surface (Figures 1 and 2 – the radially outermost surface of B is the top surface of the first energetic grain layer) and a bottom surface (Figures 1 and 2 – the radially innermost surface of B is the bottom surface of the first energetic grain layer), (Figures 1 and 2, C – the layer, C, in the forward section, 14, is the second energetic grain layer) having a top surface (Figures 1 and 2 – the radially outermost surface of C is the top surface of the second energetic grain layer) and a bottom surface (Figures 1 and 2 – the radially innermost surface of C is the bottom surface of the second energetic grain layer), and a third energetic grain layer (Figures 1 and 2, A – the layer, A, in the forward section, 14, is the third energetic grain layer) having a top surface (Figures 1 and 2 – the radially outermost surface of A is the top surface of the third energetic grain layer) and a bottom surface (Figures 1 and 2 – the radially innermost surface of A is the bottom surface of the third energetic grain layer), wherein the first energetic grain layer is between the second and third energetic grain layers (Figures 1 and 2 – the first layer, B, is between the second and third layers, C and A) such that the bottom surface of the second energetic grain layer partially abuts the top surface of the first energetic grain layer (Figures 1 and 2 – the radially inner/bottom surface of the second layer, C, contacts/abuts the radially outer/top surface of the first layer, B) and the top surface of the third energetic grain layer partially abuts the bottom surface of the first energetic grain layer (Figures 1 and 2 – the radially outer/top surface of the third layer, A, contact/abuts the radially inner/bottom surface of the first layer, B).
Leasure does not teach (Claim 1) wherein the first energetic grain layer includes a plurality of hollow micro-spheres and the second and third energetic grain layers do not contain any micro-voids, wherein the hollow micro-spheres are non-uniformly distributed within the first energetic grain layer such that the hollow micro-spheres only reside at an interface between the first energetic grain layer and the second energetic grain layer and an interface between the first energetic grain layer and the third energetic grain layer; (Claim 26) wherein the plurality of hollow micro- spheres each provide a hollow, enclosed volume with a dimension that is 1000 micrometers or less; (Claim 27) wherein the dimension is 500 micrometers or less; (Claim 28) wherein the dimension is less than 100 micrometers.
However, Horst teaches a solid propellant grain (Abstract, Line 1) with concepts that may be applied to granular propellant with cylindrical outer surfaces (Column 3, Lines 5-8) with a first energetic grain layer (Figure 13, Element 74), a second energetic grain layer (Figure 13 the layer, Element 76, located on the outside of the first energetic grain layer, 74, is the second energetic grain layer) and a third energetic grain layer (Figure 13 – the layer, Element 76, located on the inside of the first energetic grain layer, 74, is the third energetic grain layer) (Claim 1) wherein the first energetic grain layer includes a plurality of surface voids (Column 9, Line 60- Column 10, Line 2 – the first layer, 74, includes scoring lines or cuts/voids in the surfaces of the layer before being assembled between the layers, 74) and the second and third energetic grain layers do not contain any surface voids (Figures 13 and 16 - Column 9, Line 60- Column 10, Line 2 – the second and third layers, 74 are slower burning and do not have the score lines/cuts/voids), wherein the plurality surface voids are non-uniformly distributed within the first energetic grain layer (Column 9, Line 60 – Column 10, Line 2 – the term “score” is defined by Merriam-Webster.com as “a line (such as a scratch or incision) made with or as if with a sharp instrument”, therefore the scoring lines of Horst are surface cuts that do not pass through the layer; the cuts/voids are scoring lines/cuts/voids that are provided in the surface and thus do not pass through the first energetic layer, therefore the voids are non-uniformly distributed with in the first energetic grain layer as they are only on the surfaces) such that the plurality of surface voids only reside at an interface between the first energetic grain layer and the second energetic grain layer and an interface between the first energetic grain layer and the third energetic grain layer (Figures 13 and 16 - Column 9, Line 60 – Column 10, Line 2 – the score lines/cuts/voids are only at the surface of the first layer, 74, and therefore only at the interface with the first layer and the second and third layers, 76).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Leasure to include the first energetic grain layer includes a plurality of surface voids and the second and third energetic grain layers do not contain any surface voids, wherein the plurality of surface voids are non-uniformly distributed within the first energetic grain layer such that the plurality of surface voids only reside at an interface between the first energetic grain layer and the second energetic grain layer and an interface between the first energetic grain layer and the third energetic grain layer, as suggested and taught by Horst, in order to provide a propellant grain that is structured and programmed to provide a programmed increased burning surface (Column 1, Lines 30-34) and allow for higher loading densities without compromising the complete programmability of the burning surface profile (Column 3, Lines 11-15).
Leasure in view of Horst do not teach (Claim 1) wherein the first energetic grain layer include a plurality of hollow micro-spheres; (Claim 26) wherein the plurality of hollow micro- spheres each provide a hollow, enclosed volume with a dimension that is 1000 micrometers or less; (Claim 27) wherein the dimension is 500 micrometers or less; (Claim 28) wherein the dimension is less than 100 micrometers. 
However, Barbero teaches a solid rocket propellant system (Column 1, Lines 3-7) (Claim 1) where voids are made in the surface of the propellant using hollow sphere (Column 5, Lines 3-18) and the voids may be made in surface in the form of lines (Column 2, Lines 41-55); (Claim 26) wherein the plurality of hollow spheres each provide a hollow, enclosed volume (Column 5, Lines 16-18 – the hollow spheres are hollow and therefore provide a hollow, enclosed volume).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Leasure in view of Horst to include (Claim 1) the first energetic grain layer including a plurality of hollow micro-spheres, by making the plurality of surface voids, as taught by Horst, with the hollow spheres and (Claim 26) wherein the plurality of hollow spheres each provide a hollow, enclosed volume, as taught by Barbero, thereby making hollow spheres only residing at an interface between the first energetic grain layer and the second energetic grain layer and an interface between the first energetic grain layer and the third energetic grain layer, in order to provide the void formation in a manner that is fool-proof in design and in operation that does not require elaborate precautions during manufacturing (Barbero – Column 8, Lines 16-19).
Leasure in view of Horst and Barbero do not teach the (Claim 1) hollow sphere being a micro-micro-sphere; (Claim 26) the enclosed volume with a dimension that is 1000 micrometers or less; (Claim 27) wherein the dimension is 500 micrometers or less; (Claim 28) wherein the dimension is less than 100 micrometers.
However, Barbero further teaches that the size/shape of the plurality of surface voids, and therefore the hollow spheres effect the amount of burning surface and thereby determine the chamber pressure/thrust (Column 2, Lines 49-51).
Further, NASA teaches that the grain configuration of a solid rocket motor, i.e. its initial shape and volumetric loading directly affect the ballistic performance of the grain (NASA – Page 1, Paragraphs 1-2 and Page 2, Paragraph 3).
Therefore size of a propellant grain feature, i.e. a void and thus the hollow sphere making the void, is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is changing the burn surface area and the volumetric loading thereby directly effecting the thrust and stored energy of the rocket.  
Therefore since the general conditions of the claim, i.e. that the layers of propellant contain a hollow sphere at the interface, were disclosed in the prior art by Leasure in view of Horst and Barbero, it is not inventive to discover the optimum size by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hollow sphere of Leasure in view of Horst and Barbero to (Claim 1) be a micro-sphere with (Claim 26) the enclosed volume with a dimension that is 1000 micrometers or less; (Claim 27) wherein the dimension is 500 micrometers or less; (Claim 28) wherein the dimension is less than 100 micrometers in order to increase the thrust provided by the grain by increasing the surface area (Barbero – Column 2, Lines 49-51) and keep the effect on the volumetric loading to a minimum thereby allowing a larger amount of energy to be stored.

Regarding Claim 9, Leasure in view of Horst, Barbero and NASA teach the invention as claimed and discussed above. Leasure further discloses wherein the first energetic grain layer and the second energetic grain layer are of difference chemical compositions (Table I – the chemical compositions of layers, C and B, are different).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Leasure in view of Horst, Barbero and NASA as applied to claims 1 above, and further in view of Archer (U.S. Patent No. 6,431,072), hereinafter Archer.

Regarding Claims 7 and 8, Leasure in view of Horst, Barbero and NASA teach the invention as claimed and discussed above. Leasure further discloses further comprising (Claim 7) an inner energetic grain layer with a section aft of the plurality of hollow micro-spheres with respect to proximity to the nozzle (Figures 1 and 2 – the layer, A, located in the aft section, 16, of the motor is a radially inner energetic grain layer that, which as a whole is a section that is closer to the nozzle, 4, and therefore further aft of the micro-void which is included in the propellant layers located in the forward section, 14, as discussed above for Claim 1). 
Leasure in view of Horst, Barbero and NASA do not teach (Claim 7) the section including a group of protrusions that are axially-spaced along a central axis of the rocket motor; (Claim 8 wherein the protrusions have a uniform axial thickness).
However, Archer teaches a propellant grain for a rocket motor (Figure 3) that includes (Claim 7) a group of protrusions (52) that are axially-spaced along a central axis of the rocket motor (Figure 3 – Column 4, Lines 39-43 – the protrusions, 52, are axially spaced along the central axis of the motor, which runs vertically in the figure); (Claim 8) wherein the protrusions have a uniform axial thickness (Figure 3 – the protrusions, 52, have a uniform axial width/thickness).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Leasure in view of Horst and NASA to have the inner energetic grain layer section of Leasure in view of Horst, Barbero and NASA, is aft of the plurality of hollow micro-spheres (Claim 7) include a group of protrusions that are axially-spaced along a central axis of the rocket motor; (Claim 8) wherein the protrusions have a uniform axial thickness, as suggested and taught by Archer, in order to provide desired burn rates or variations in burn rates by the surface configuration while wasting a minimal amount of volume in the casing (Archer – Column 1, Lines 59-65).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Horst (U.S. Patent No. 4,581,998), hereinafter Horst, in view of Barbero (U.S. Patent No. 3,529,551), hereinafter Barbero, and NASA (Non-Patent Literature – Solid Propellant Grain Design and Internal Ballistics), hereinafter NASA.

Regarding Independent Claim 10, Horst teaches a solid propellant (Abstract, Line 1, comprising: 
a first energetic grain layer (Figure 13, Element 74) having a top surface (Figure 13 – the radially outer surface of the first layer, 74, is the top surface) and a bottom surface (Figure 13 – the radially innermost surface of the first layer, 74, is the bottom surface); 
a second energetic grain layer (Figure 13, Element 76 - located radially outside of the first energetic grain layer, 74, is the second energetic grain layer) having a top surface (Figure 13 – the radially outer surface of the second layer, 76, is the top surface) and a bottom surface (Figure 13 – the radially innermost surface of the second layer, 76, is the bottom surface), the second energetic grain layer on top of the first energetic grain layers (Figure 13 – the second layer is radially outside/on top of the first layer); 
a third energetic grain layer (Figure 13, Element 76 - located radially inside of the first energetic grain layer, 74, is the third energetic grain layer) having a top surface (Figure 13 – the radially outer surface of the third layer, 76, is the top surface) and a bottom surface (Figure 13 – the radially innermost surface of the third layer, 76, is the bottom surface), the first energetic grain layer on top of the third energetic grain layer (Figure 13 – the first layer is radially outside/on top of the third layer), 
wherein the bottom surface of the second energetic grain layer partially abuts the top surface of the first energetic grain layer (Figure 13 – the bottom surface of the second layer, 76, abuts the top surface of the first layer, 74), 
wherein the top surface of the third energetic grain layer partially abuts the bottom surface of the first energetic grain layer (Figure 13 – the top surface of the third layer, 76, abuts the bottom surface of the first layer, 74), 
wherein the first energetic grain layer includes a plurality of surface voids (Column 9, Line 60- Column 10, Line 2 – the first layer, 74, includes scoring lines or cuts/voids in the surfaces of the layer before being assembled between the layers, 74) and the second and third energetic grain layers do not contain any surface voids (Figures 13 and 16 - Column 9, Line 60- Column 10, Line 2 – the second and third layers, 74 are slower burning and do not have the score lines/cuts/voids), 
wherein the plurality of surface voids are non-uniformly distributed within the first energetic grain layer (Column 9, Line 60 – Column 10, Line 2 – the term “score” is defined by Merriam-Webster.com as “a line (such as a scratch or incision) made with or as if with a sharp instrument”, therefore the scoring lines of Horst are surface cuts that do not pass through the layer; the cuts/voids are scoring lines/cuts/voids that are provided in the surface and thus do not pass through the first energetic layer, therefore the voids are non-uniformly distributed with in the first energetic grain layer as they are only of the surfaces) such that the plurality of surface voids only reside at an interface between the first energetic grain layer and the second energetic grain layer and an interface between the first energetic grain layer and the third energetic grain layer (Figures 13 and 16 - Column 9, Line 60 – Column 10, Line 2 – the score lines/cuts/voids are only at the surface of the first layer, 74, and therefore only at the interface with the first layer and the second and third layers, 76).
Horst does not teach wherein the first energetic grain layer include a plurality of hollow micro-spheres. 
However, Barbero teaches a solid rocket propellant system (Column 1, Lines 3-7) (Claim 1) where voids are made in the surface of the propellant using hollow spheres (Column 5, Lines 3-18) and the voids may be made in surface in the form of lines (Column 2, Lines 41-55).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Horst to include the first energetic grain layer including a plurality of hollow micro-spheres, by making the plurality of surface voids, as taught by Horst, with the hollow spheres, as taught by Barbero, thereby making hollow spheres only residing at an interface between the first energetic grain layer and the second energetic grain layer and an interface between the first energetic grain layer and the third energetic grain layer, in order to provide the void formation in a manner that is fool-proof in design and in operation that does not require elaborate precautions during manufacturing (Barbero – Column 8, Lines 16-19).
Horst in view of Barbero do not teach the (Claim 1) hollow sphere being a micro-micro-sphere.
However, Barbero further teaches that the size/shape of the plurality of surface voids, and therefore the hollow spheres effect the amount of burning surface and thereby determine the chamber pressure/thrust (Column 2, Lines 49-51).
Further, NASA teaches that the grain configuration of a solid rocket motor, i.e. its initial shape and volumetric loading directly affect the ballistic performance of the grain (NASA – Page 1, Paragraphs 1-2 and Page 2, Paragraph 3).
Therefore size of a propellant grain feature, i.e. a void and thus the hollow sphere making the void, is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is changing the burn surface area and the volumetric loading thereby directly effecting the thrust and stored energy of the rocket.  
Therefore since the general conditions of the claim, i.e. that the layers of propellant contain a hollow sphere at the interface, were disclosed in the prior art by Leasure in view of Horst and Barbero, it is not inventive to discover the optimum size by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hollow sphere of Horst and Barbero to be a micro-sphere in order to increase the thrust provided by the grain by increasing the surface area (Barbero – Column 2, Lines 49-51) and keep the effect on the volumetric loading to a minimum thereby allowing a larger amount of energy to be stored.

Regarding Claim 11, Horst in view of Barbero and NASA teach the invention as claimed and discussed above. Horst further discloses wherein the bottom surface of the second energetic grain layer partially abuts the top surface of the first energetic grain layer at a predetermined geometry (Figure 13 – the bottom surface of the second layer, 76, is wrapped around/abuts the top surface of the first layer, 74, therefore the abutment of the two surfaces are a predetermined geometry as they are concentric layers).

Regarding Claim 12, Horst in view of Barbero and NASA teach the invention as claimed and discussed above. Horst further discloses wherein the predetermined geometry is selected to define a predetermined flowpath (Figure 13 - Column 9, Lines 49-66 – the first layer, 74, and the second layer, 76, are formed in a scroll/concentric geometry which includes a geometry to increase the surface area/flowpath of the first layer and thereby increase the burning rate and thus is done intentionally/predetermined in order to achieve the faster burn rate separation between layers).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of Barbero and NASA as applied to claim 10 above, and further in view of Araki (U.S. Patent No. 4,408,534), hereinafter Araki.

Regarding Claims 13 and 14, Horst in view of Barbero and NASA teach the invention as claimed and discussed above.
Horst in view of Barbero and NASA do not teach (Claim 13) wherein the bottom surface of the second energetic grain layer includes a surface feature; (Claim 14) wherein the surface feature is selected from the group consisting of a protrusion, a rib, a bump, a trapezoid, an ellipsoid, a stud, and a honeycomb.
However, Araki teaches a sheet form propellant (Column 2, Lines 24-25) (Claim 13) that has a bottom surface (Figure 1 – the sheet has a top and bottom surface) wherein the bottom surface of the energetic grain layer includes a surface feature (Figure 1 – Column 4, Lines 56-60 – the bottom surface has a surface feature); (Claim 14) the surface feature is selected from the group consisting of a protrusion, a rib (These limitations are claimed as an alternative and therefore not required when another alternative is met), a bump (Figure 1 – the surface feature shown is in the form of a bump), a trapezoid, an ellipsoid, a stud, and a honeycomb (These limitations are claimed as an alternative and therefore not required when another alternative is met).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Horst in view of NASA to include (Claim 13) the bottom surface of the second energetic grain layer includes a surface feature; (Claim 14) the surface feature being a bump, as suggested and taught by Araki, in order to provide a propellant charge with an extremely large efficiency for gas generation (Araki – Column 2, Lines 3-5).

(2) Response to Argument
	Regarding the rejection of Claim 1 under §103, Appellant argues that limitations of Claim 1 would not be obvious in light of the proposed combination of Leasure (U.S. Patent No. 3,555,816) in view of Horst (U.S. Patent No. 4,581,998), Barbero (U.S. Patent No. 3,529,551), and NASA (Non-Patent Literature - Solid Propellant Grain Design and Internal Ballistics) due to Leasure having an arrangement that provides a substantially constant level of thrust.  The Appellant also argues that Leasure does not exhibit a faster-burning middle layer that would benefit from scoring of the surface.  Lastly, the Appellant argues that the combination of micro-voids to Leasure would lead to a substantial redesign of Leasure and therefore would change the principle of operation of Leasure.

In response to Appellant’s Arguments, the Examiner notes the following:

Before discussing specific details of the rejections, it is critically important to explain three key concepts in the basic operation of solid rocket motors, which are well within the knowledge of one of ordinary skill in the art, and directly related to the rejections. 

The first concept is propellant burning rate, which is discussed on Page 7, Section “2.1.1.2 Propellant Properties” and Pages 9-10, Section “2.1.1.2.2 Burning Rate” in “Solid Propellant Grain Design and Internal Ballistics” written by NASA (excerpts provided below and full sections appended herein). 

    PNG
    media_image2.png
    130
    898
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    371
    871
    media_image3.png
    Greyscale

Burning rate or commonly referred to as the burn rate of a propellant is “The rate at which a propellant burns usually is described by a reference value at a specific pressure” or said another way a propellant composition has an expected burn/consumption rate when under a specific pressure.  It is important to understand that propellant burn rate largely relates to the specific propellant composition and not to the specific operation of the motor and that the propellant burning rate may vary due to changes in pressures and temperatures.  
The second concept is motor burning rate, which is discussed on Pages 55-56, Section “2.3.2 Burning-Rate Augmentation” in “Solid Propellant Grain Design and Internal Ballistics”.  motor burning rate is the burning rate of the propellant within a rocket motor that has been augmented by many different factors, one of which is propellant grain geometry.  

    PNG
    media_image4.png
    157
    877
    media_image4.png
    Greyscale

It is important to understand that while motor burning rate incorporates propellant burning rate they are different concepts in that one refers to the burning rate of an operating rocket motor (Motor Burning Rate) and the other refers to a reference burning rate based on the propellant composition (Propellant Burning Rate).
The last concept is the effect of burning surface area on the thrust provided by the rocket motor, which is exemplified in Equation (19), which is a well established equation for thrust on Page 24 in “Solid Propellant Grain Design and Internal Ballistics”.  

    PNG
    media_image5.png
    129
    884
    media_image5.png
    Greyscale

The term “Ab” represents the burn surface area, and as the equation shows as the surface area increases the thrust (F) increases.  This equation is fundamental to the design and operation of solid rocket motors and would be in the knowledge of one of ordinary skill in the art.
	Turning now to the Office Action mailed 23 April 2021, Leasure discusses a rocket motor with multiple layers where each successive layer of propellant has a successively lower propellant burn rate as the grain burns radially outward. Leasure further discusses that the result of this configuration in the rocket motor results in a thrust-time curve that has a “saw-tooth characteristic”, which is further shown in Figure 3.  Therefore, Appellant’s argument that the combination, specifically of Leasure and Horst, is not obvious due to Leasure having a substantially constant thrust level uses an incorrect understanding of the rocket motor of Leasure.  In contrast, Leasure recognizes the change in thrust level and designs the rocket motor accordingly. 
Appellant further argues that due to Leasure not having a faster burning layer between two other layers, as described in Horst, the combination of Horst with Leasure would not be obvious to one of ordinary skill in the art.  Further, Appellant acknowledges that Horst teaches that scoring of the layer of propellant increases the gas generation rate geometrically through an increase in the burning surface and therefore enhances the programming for control of the burning.  Appellant argues that the teachings would not be applicable to Leasure because of the lack of a “faster-burning middle layer” implying that only a faster burning middle layer would benefit from the teachings.  However, as described in the third concept above any increase in surface area directly effects the thrust output of the rocket motor and therefore will allow for enhanced design control/programming of the burning in the rocket motor and the resultant thrust provided by the rocket motor.  This increase is burning surface area and thus the benefits provided would apply to any and all solid propellant within the rocket motor and would not be limited to only “a faster-burning middle layer” as contended by the Appellant.
Appellant also argues that the proposed combination would not be obvious as the incorporation of micro-voids into Leasure would be contrary to Leasure’s desire for layers which exhibit a successively decreasing burn rate.  The burn rate described by Leasure follows the first concept, as discussed above, of propellant burning rate.  This is supported by at least Column 1, Lines 60-67 of Leasure, where it is explicitly stated “propellant having different ballistic properties”. Barbero, on the other hand, discusses the uses of voids in the propellant surface in Column 2, Lines 13-25 to “increase the effective burning rate of rocket propellant grains” and effect a desired augmentation to the burning rate of the rocket propellant grain.  Therefore the increase in burning rate, discussed by Barbero, is in line with the second concept discussed above of “motor burning rate”.  Therefore, Appellant’s argument that incorporation of the micro-voids would increase the burning rate of the layers of the propellant and lead to a substantial redesign of Leasure because of the desire to have propellant layers with successively lower burning rates does not account for the two different concepts.  A combination of Leasure, Horst, Barbero and NASA, as provided in the Office Action would not require or result in changing the “propellant burning rate” of the layers of the propellant but would rather allow for the identified benefits of burning control/programming of the solid propellant grain during motor operation and resultant thrust throughout the operation of the motor.  Therefore Claim 1 is obvious under §103 in light of the combination of Leasure, Horst, Barbero and NASA.

Regarding the rejection of Claim 7 under §103, Appellant argues that limitations of Claim 7 would not be obvious in light of the proposed combination of Leasure (U.S. Patent No. 3,555,816) in view of Horst (U.S. Patent No. 4,581,998), Barbero (U.S. Patent No. 3,529,551), and NASA (Non-Patent Literature - Solid Propellant Grain Design and Internal Ballistics) and in further view of Archer (U.S. Patent No. 6,431,072) due to Archer having an arrangement with protrusions that is uniform along the entirety of the grain and therefore would not have a “group of protrusions”  located “aft” of the plurality of micro-spheres.  However, the combination of Leasure, Horst, Barbero and NASA resulted in the incorporation of the micro-voids in a solid propellant section, shown as Element 8 in the forward section, 14, in Figure 1 of Leasure.  Further as acknowledged by the Appellant Archer teaches protrusions, 52, being provided on the radially inner surface of a propellant grain along the entire axial length, as shown in Figure 3.  Therefore when the teachings of Archer are incorporated into the combination of Leasure, Horst, Barbero and NASA the result would have protrusion provided on the inner surface of Layer A of Leasure, which would include Layer A of the solid propellant section in the aft section, 16. Therefore the combination will result in a group of protrusions, i.e. ones located on the inner layer of the aft section, 16, that are located “aft” of the micro-voids being located in the solid propellant section, 8, in the forward section, 14, regardless of the presences of additional protrusions on the forward section.  Therefore Claim 7 is obvious under §103 in light of the combination of Leasure, Horst, Barbero, NASA and Archer.
The remaining rejections are not addressed separately and thus should stand or fall with the claim(s) from which they depend.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYLE ROBERT THOMAS/Examiner, Art Unit 3741     


                                                                                                                                                                                                   
Conferees:
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741      
                                                                                                                                                                                                  /LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                  
                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.